NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4212-16T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ANTHONY BAULO,

     Defendant-Appellant.
_____________________________

              Submitted April 17, 2018 – Decided July 12, 2018

              Before Judges Fisher and Sumners.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Indictment No.
              14-01-0171.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Monique D. Moyse, Designated
              Counsel, on the brief).

              Robert D. Laurino, Acting Essex County
              Prosecutor, attorney for respondent (Kayla
              Elizabeth Rowe, Special Deputy Attorney
              General/Acting   Assistant Prosecutor,  of
              counsel and on the brief).

PER CURIAM

        Defendant     Anthony     Baulo    pled    guilty    to    fourth-degree

unlawful      possession    of   a   weapon   (a   knife)    –   arising   from    a
domestic dispute with his girlfriend – before Judge Verna G.

Leath.    After the judge denied defendant's motion to withdraw

his plea, she sentenced him to one-year probation.         Defendant

subsequently filed a timely petition for post-conviction relief

(PCR) asserting his trial counsel was ineffective because he

failed to properly review his case; failed to investigate a

related Family Court litigation;1 and failed to fully explain

discovery and trial strategy options.2      He also claimed that,

despite his advice, counsel failed to inform the judge that the

pre-trial sentence report listed offenses that were committed by

his cousin, who has the same name.

      Judge Leath denied PCR without an evidentiary hearing.        In

a written opinion issued with her order, the judge set forth the

factual circumstances surrounding the domestic dispute, which we

need not repeat here, and applied the well-known PCR standard

articulated in Strickland v. Washington, 466 U.S. 668, 687, 694

(1984) and State v. Fritz, 105 N.J. 42, 58 (1987), to find that

defendant failed to set forth a prima facie case of ineffective


1
    A final restraining order was issued on the basis of
terroristic threats in one matter, and in another matter,
defendant pled guilty to two counts of contempt of a domestic
violence restraining order resulting in one year of probation.
2
    His filing was pro se and he later retained counsel.



                                2                           A-4212-16T4
assistance of counsel.             The judge noted that defendant's PCR

arguments were the same contentions she rejected in his motion

to withdraw his guilty plea because they were found to have no

merit.        She also pointed out that during his plea allocution,

defendant expressed satisfaction with counsel's representation.

Moreover, the judge cited State v. Cummings, 321 N.J. Super.
154, 170 (App. Div. 1999), for its proposition that there must

be     more     than    bald     allegations        of   counsel's    substandard

investigation,         and    found      that     defendant's   petition        lacked

supporting affidavits setting forth personal knowledge of what a

more thorough investigation would have revealed.

       Nevertheless,         accepting     defendant's    allegations      as    true,

Judge Leath found that defendant failed to show there would have

been    a   different    outcome      in    the    resolution   of   the   unlawful

possession of a weapon charge, especially considering his plea

deal was "extraordinary."3            And since mitigating factor seven –

no history of prior criminal offenses – N.J.S.A. 2C:44-1(b)(7),

was applied at sentencing, Judge Leath reasoned the concerns

over the pre-trial sentence report were irrelevant.



3
   In accordance with the plea agreement, the remaining charges
of second-degree burglary, third-degree aggravated assault,
third-degree possession of a weapon for unlawful purpose, and
third-degree terroristic threats, were dismissed.


                                           3                                A-4212-16T4
      On appeal, defendant argues:

          POINT ONE

          [DEFENDANT] IS ENTITLED TO AN EVIDENTIARY
          HEARING ON HIS CLAIM THAT HIS ATTORNEY
          RENDERED INEFFECTIVE ASSISTANCE OF COUNSEL.

          POINT TWO

          IN THE ALTERNATIVE, THIS MATTER SHOULD BE
          REMANDED FOR NEW FINDINGS OF FACT AND
          CONCLUSIONS OF LAW BY A PCR COURT.

      Having considered these arguments in light of the record

and   applicable   legal   standards,   defendant's   arguments   lack

sufficient merit to warrant discussion in a written opinion,         R.

2:11-3(e)(2), and we affirm substantially for the reasons set

forth by Judge Leath in her cogent decision.

      Affirmed.




                                 4                           A-4212-16T4